         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 1 of 10




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

NATIONAL ASSOCIATION FOR THE                   )
ADVANCEMENT OF COLORED                         )
PEOPLE,                                        )
                                               )
                       Plaintiff,              )
                                               )
v.                                             )         Civil Action No. 20-cv-2295 (EGS)
                                               )
UNITED STATES POSTAL SERVICE,                  )
et al.,                                        )
                                               )
                       Defendants.             )
                                               )

            PLAINITFF NAACP’S REPLY MEMORANDUM IN SUPPORT OF
               EMERGENCY MOTION TO ENFORCE AND MONITOR
                 COMPLIANCE WITH PRELIMINARY INJUNCTION

       Defendants U.S. Postal Service and Postmaster General Louis DeJoy (hereafter, USPS) do

not dispute that the substantial reduction in late and extra trips has persisted well into October.

USPS likewise concedes that it has not rescinded the July 2020 policy change curtailing the use of

late and extra trips, or otherwise advised USPS employees to revert to pre-July levels of such trips.

Instead, USPS argues that the Court enjoined only a total ban on late and extra trips—a ban that,

as the Court recognized in its rulings, did not exist.

       With the updated data that USPS filed on Friday—which shows a continuing drop in late

and extra trips through October 22 and service scores through October 16—it is clear that the Court

should order USPS to take the following actions to comply with the Court’s injunctions: (1) clearly

and unequivocally rescind the July 2020 policy changes curtailing the use of late and extra trips;

(2) advise USPS employees to perform late and extra trips to the same degree and under the same

standards as applied prior to July; (3) distribute to USPS employees a list of state-specific ballot

receipt deadlines, to enable USPS managers and employees to implement USPS’s recent Election

                                                   1
            Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 2 of 10




Mail guidance; and (4) file with the Court on a daily basis updated data on the rate of late and extra

trips and on-time service scores, as well as metrics specific to Election Mail, to assess whether

further relief is necessary.

I.      This Court’s order enjoined USPS’s July policy changes reducing the number of late
        and extra trips.

        USPS argues that the Court enjoined only a “prohibition of late and extra trips,” Defs. Opp.

at 1, 6, ECF 36, and that because USPS never instituted such a prohibition, the Court’s order

required nothing. The policy that the Court enjoined, however, was USPS’s substantial reduction

in late and extra trips. The Court explained the challenged policy changes as follows:

        The key changes that Plaintiff challenges are the prohibition on “late trips” and “extra trips”
        (collectively “Transportation Policy Changes”) announced on July 10, 2020. Defendants
        have since clarified that late or extra trips are not “banned”; however, they
        acknowledge that they continue “at a reduced level” that began in July 2020. By
        August 13, 2020, the USPS had reduced the number of late trips by 71 percent. Mr. DeJoy
        acknowledged that the “transformative initiative has had unintended consequences that
        impacted our overall service levels.”

Mem. Op. at 6–7, ECF 32 (emphasis added) (internal citations and footnotes omitted). If USPS

were correct that the Court’s order was limited to enjoining a complete ban, the Court would have

stopped at this paragraph and denied the motion.

        Subsequent passages in the Court’s opinions confirm that the policy at issue was the

reduction in late and extra trips. The Court repeatedly characterized the “Transportation Policy

Changes” as the reduction, rather than an outright ban, on late and extra trips that USPS

implemented in July:

        •    “However, Defendants’ own evidence demonstrates that Mr. DeJoy has acknowledged
             that the Transportation Policy Changes caused mail delays. See Ex. 5, Tr. of Senate
             Homeland Security and Governmental Affairs Comm. Hr’g on USPS Operations
             During COVID-19 and the Elections, Aug. 21, 2020, ECF No. 21-1 at 104 (Mr. DeJoy
             stating that the reduction in late trips resulted in mail delays); Id. at 309.” Mem. Op.
             at 14, ECF 32 (emphasis added).



                                                  2
           Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 3 of 10




       •    “The Court is persuaded that Plaintiff is likely to succeed on its claim that Defendants
            violated Section 3661(b) by failing to submit the Transportation Policy Changes to
            the PRC. First, it was a ‘change’ because it has had a ‘meaningful impact on service.’
            Buchanan, 508 F.2d at 263. Plaintiff points to evidence showing that the reduction in
            extra and late trips has resulted in changes to service standards nationwide because it
            has resulted in nationwide delays. See supra at 6-7, 13-14; see also August 13, 2020
            Email, ECF No. 25-1 at 4 (‘We have also reduced extra trips by 71 percent – a
            tremendous achievement.’).” Mem. Op. at 32, ECF 32 (emphasis added).

       •    “Second, the changes were ‘in the nature of postal services,’ 39 U.S.C. § 3661(b)
            because they qualitatively altered ‘the manner in which postal services [are] available
            to the user,’ Buchanan, 508 F.2d at 263. As stated above, Plaintiff points to evidence
            showing that the reduction in extra and late trips resulted in nationwide delays.”
            Mem. Op. at 32–33, ECF 32 (emphasis added).

       •    “Third, the changes affected service ‘on a nationwide or substantially nationwide
            basis,’ 39 U.S.C. § 3661(b) because ‘[a] broad geographical area [was] involved,’
            Buchanan, 508 F.2d at 263. Defendants’ own evidence demonstrates that service was
            affected on a nation-wide basis. See Defs.’ Ex. 14, ECF No. 21-1 at 452-53 (Mr. DeJoy
            stating that the reduction in late and extra trips occurred in ‘[e]very state a truck
            moves in’).” Mem. Op. at 33, ECF 32 (emphasis added).

The Court’s opinion thus makes clear that it understood USPS’s July policy changes as being the

substantial reduction in late and extra trips, and that it was enjoining those policy changes because

they were implemented without undergoing the § 3661 process required for service changes with

substantial nationwide effect.

       Likewise, in the Vote Forward case, the Court recognized that USPS had not instituted an

outright ban on late and extra trips. Vote Forward v. DeJoy, 2020 WL 5763869 (D.D.C., Sept. 28,

2020), at *2, ECF No. 32 at 5 (“Defendants have clarified that late or extra trips are not ‘banned’;

however they acknowledge that they continue ‘at a reduced level’”); see Richardson v. Trump,

2020 WL 5969270, at *2, Mem. Op., 20-cv-2262 (EGS), ECF No. 65, at 3–8 (D.D.C. Oct. 8, 2020)

(same). The Court further noted the September 21, 2020, guidance that USPS touts in its opposition

to this motion, Vote Forward, 2020 WL 5763869, at *2: but nonetheless found that USPS’s policy

reducing late and extra trips imposed a substantial burden on the plaintiffs’ right to vote, and that

the plaintiffs were therefore likely to succeed on the merits of their claims:

                                                  3
         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 4 of 10




        Defendants contend that the USPS policy changes do not impose a “severe” burden on
        voters because “USPS has not instituted a ban on late trips or extra trips,” only a call for a
        “renewed focus on schedules.” … However, even if Defendants did not institute a full
        “ban” on late or extra trips, Defendants have not rebutted the statistics that Plaintiffs
        have put forward indicating that the nearly 75% drop in the number of late and extra
        trips has resulted in “a material cut in USPS’s capacity to timely deliver mail.”

Id. at *9 (emphasis added). In addition, the Court found that “Defendants’ policy . . . will continue

to cause inconsistency and delays in the delivery of mail across the United States,” id. at *8, ECF

No. 32 at 27, and that the plaintiffs’ harms could be remedied through injunctive relief, see id. at

*5, ECF No. 32 at 15. These conclusions would not make sense if the Court were addressing a ban

on late and extra trips that it had stated did not exist.

        USPS does not dispute these points, but it urges the Court to ignore “language that is not

in the text of an order.” Defs. Opp. at 3. Yet USPS itself relies on the Court’s accompanying

opinion to describe the policies enjoined. See id. at 6 (citing Mem. Op. at 6–7, ECF 32, to explain

meaning of enjoined “Transportation Policy Changes”); id. (citing Richardson, Mem. Op, at 4,

ECF 65, for meaning of enjoined “Late/Extra Trips Policy”); id. (citing Vote Forward, Mem. Op.,

at 3, ECF 32, re same). And the cases cited by USPS, Defs. Opp. at 9–10, fully support the point

that the Court’s preliminary injunction orders must be read in the context of the accompanying

opinions. See United States v. Philip Morris USA Inc., 566 F.3d 1095 (D.C. Cir. 2009) (holding

that the specificity of the Court’s orders must be “read in the context of [its] legal conclusions”

and “findings of fact”); Common Cause v. Nuclear Regulatory Comm’n, 674 F.2d 921, 927 (D.C.

Cir. 1982) (holding that a preliminary injunction order banning certain meetings “similar in nature

to” the challenged meeting failed Rule 65(d) when “the memorandum opinion accompanying the

order” did not “clarify its meaning”). The Supreme Court has likewise made clear that the scope

of a preliminary injunction is properly understood by reference to the opinion that accompanies it.

See Schenck v. Pro-Choice Network of Western N.Y., 519 U.S. 357, 378 n.10 (1997) (referring to


                                                    4
         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 5 of 10




the district court’s “opinion accompanying the issuance of the preliminary injunction,” as showing

how the court “interpreted the injunction”). Here, this Court’s opinions clearly addressed policy

changes that caused a reduction in late and extra trips, and not only an outright ban.

II.    USPS has not complied with the Court’s orders enjoining the reduction of late and
       extra trips.

       USPS does not dispute two fundamental facts demonstrating its non-compliance: (1) the

level of extra and late trips has remains far below the level that existed before the July 2020 policy

change, and (2) it has failed to unequivocally revoke the instructions to USPS employees that

reduced the use of late and extra trips.

       First, the updated data on daily late and extra trips that USPS attached to its opposition

memorandum confirms that, through last Thursday, October 22, the number of late and extra trips

continued to lag far behind the pre-July numbers. For the week of October 16–22, late and extra

trips averaged about half of their pre-July average.1 This continued drop in late and extra trips

correlates with a continued drop in on-time service scores. Data produced by USPS on Friday in a

separate lawsuit shows that the service score for the week of October 10–16, 2020, the on-time

service score was 85.58%—roughly five percentage points below the average service score for the

first six months of the year. Compare Vote Forward, ECF 37-1 (Pennsylvania v. DeJoy, 20-cv-

4096 (GAM) (E.D. Pa.), ECF 82-3, at 7 (service score for October 10–16)), with Ex. K to Pls.’

Mot. to Enforce, Supp. Grimmer Decl. ¶ 5, ECF 35-14 (average score was 91.6% from January 4

to July 4). Indeed, scores have declined since the August 29 service score that the Court considered



1
  The exhibit shows 1,524 to 2,605 late trips per day from October 16–22, compared to around
3,000–5,000 per day pre-policy. Compare Defs. Ex. F at 28, ECF 36-1 (October data), with Pls.
Memo. in Support at 6, ECF 35-1, at 6 (summarizing pre-policy data). There were 664 to 839 extra
trips per day in October 16–22, compared to around 1,900 to 2,400 per day pre-policy. Compare
Defs. Ex. F at 28, ECF 36-1 (October data) with Pls. Memo. in Support at 6, ECF 35-1 at 6
(summarizing pre-policy data).

                                                  5
         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 6 of 10




when it issued its preliminary injunctions. See VoteForward, ECF 37-1 at 7 (showing that service

score for October 10 (85.58%) is lower than for August 29 (88.04%)).

       Second, USPS admits that it has not revoked the policy document that caused this steep

(and continuing) drop in late and extra trips and corresponding decline in service scores. See Defs.

Opp. at 9. Prior to July, USPS had not issued any formal instructions to constrain managers’

discretion to approve late and extra trips. See Vote Forward, ECF 37-2 (Depo. Tr. of Robert

Cintron (Oct. 15, 2020) (“Cintron Oct. Depo. Tr.”) at 151:2–152:10). But on July 14, 2020, USPS’s

Vice President of Logistics, Robert Cintron, issued a set of guidelines (“Cintron Guidelines”)

identifying several circumstances in which late and extra trips are “not acceptable” and narrowly

circumscribing the situations in which they are “acceptable.” See also Vote Forward, ECF 37-3

(Depo. Tr. of Robert Cintron (Sept. 22, 2020) (“Cintron Sept. Depo. Tr.”) at 52:6–53:6 (testifying

that the Cintron guidelines provided direction on when extra and late trips “are permitted”)). Mr.

Cintron distributed the Cintron Guidelines under a cover email stating that USPS’s “focus is to

eliminate unplanned extra transportation.” Vote Forward, ECF 37-4 (emphasis added). The cover

email also announced that “[t]rips must depart on time,” id. (emphasis added)—a requirement

that, even under USPS’s interpretation of the Court’s order, was enjoined by the Court. See Defs.

Opp. at 6 (asserting that the Court enjoined the requirement that “[a]ll trips will depart on time”)

(alteration in original). Unsurprisingly, the Cintron Guidelines led to the steep drop in late and

extra trips that persists to this day. See also Mem. Op. at 20, ECF 32 (holding that NAACP had

established causation where USPS admitted that “the only specific change that was actually

implemented was additional guidance on complying with long-established transportation

schedules by departing on time and thus mitigating extra trips.” (internal citations omitted)).




                                                 6
         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 7 of 10




       Importantly, Mr. Cintron testified on October 15 that USPS has “not rescinded the

guidelines.” Vote Forward, ECF 37-2 (Cintron Oct. Depo. Tr. at 91:16–93:9); see also id. at

158:24–159:15 (testifying that “there wasn’t anything to change” after preliminary injunction

orders). USPS does not disagree, instead repeating its theme that it has “repeatedly reiterated to its

employees that there is no ban on late and extra trips,” Defs. Opp. at 6 (emphasis added)—

although, again, the Court expressly stated that there was no ban before granting the motions for

preliminary injunction.

       To the extent that USPS’s communications to its employees have touched on the Cintron

Guidelines, they have been ambiguous at best, doing as much to reinforce the Cintron Guidelines

as to repudiate them. For example, the September 21 memo that USPS points to in its opposition

(and which the Court cited in its opinion, Mem. Op. 7, ECF 32), stated “when operationally

required, late and extra trips are permitted.” See Defs. Opp., Ex. A at 3, ECF 36-1 at 5. When asked

“what … operationally required mean[s],” Mr. Cintron circled back to “[t]he guidelines” as

“clarif[ying] … all the reasons they are going to run, all operationally required.” Vote Forward,

ECF 37-2 (Cintron Oct. Depo. Tr. at 80:11–81:18); see also id. at 89:5–90:4 (confirming that the

Cintron Guidelines “continue to tell supervisors and instructors when late and extra trips are

operationally required”).

       Similarly, Mr. Cintron emailed USPS employees on October 16 that the Cintron Guidelines

“may provide an effective tool for addressing any questions managers may have concerning when

to run lates and extras.” See Motion to Enforce, Ex. H at ¶17, ECF No. 35-11 (emphasis added).

He added that the guidelines “should not be read in a manner that conflicts with the attached Stand-

Up Talk,” id. (emphasis added), which in turn states that late and extra trips shall be used when

“reasonably necessary to meet service standards” and further advises that extra trips should not be



                                                  7
            Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 8 of 10




used “when not feasible.” See id. at 18. Neither the October 16 email nor the attached Stand-Up

Talk, however, explains what is “reasonably necessary.” The data confirms that this mixed

messaging has failed to reverse the reduction in late and extra trips.

          Some communications to USPS employees are specific to Election Mail and do not address

the use of late and extra trips generally. Thus, the data strongly indicates a continuing reduction in

late and extra trips with a broad impact on mail delivery—whether of ballots, checks, medications,

or other important mail. Further, in the absence of any data showing that Election Mail is somehow

exempt from the broader trends concerning late and extra trips, as well as on-time service scores,

there is no way to know if the USPS communications are mitigating the effect of USPS’s non-

compliance on the timely delivery even of Election Mail. And although USPS’s communications

authorize “[e]xtra delivery and collection trips … to ensure completed ballots reach the appropriate

election official by the state’s designated deadline,” id. at 2, 17, it does not appear that USPS has

distributed direction to USPS employees on what those “designated deadline[s]” are, Defs. Opp.,

Ex. D at 2, ECF 36-1 at 17—thus undermining any effort to ensure that completed ballots are

delivered in time to ensure that the voter’s ballot is counted.

III.      The Court should order USPS to take steps to ensure compliance with the Court’s
          orders.

          In light of the data produced by USPS on Friday and the impending election, the Court

should promptly compel USPS to take certain actions to comply with the Court’s prior orders. The

Court should order USPS to:

       1. Rescind the Cintron Guidelines clearly and unequivocally;

       2. Advise the field to perform late and extra trips to the same degree and under the same
          standards that were applied prior to July;

       3. Distribute to the field a list of state-specific ballot receipt deadlines, so that USPS managers
          and employees can implement the Election Mail guidance that USPS recently issued; and


                                                     8
         Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 9 of 10




    4. File with the Court on a daily basis updated data on the rate of late and extra trips and on-
       time service scores, as well as metrics specific to Election Mail, to assess whether further
       relief is necessary.

       Importantly, USPS does not dispute the feasibility of providing daily reports on late and

extra trips. In fact, it attached to its opposition memorandum on October 23 a daily report on late

and extra trips for the preceding day, October 22. See Defs. Opp., Ex. F, ECF 36-1.

       As for on-time service scores, USPS does not suggest that it is infeasible to provide this

data, but only that it is subject to daily variations and is burdensome to collect. See Defs. Opp. at

15–16.2 The NAACP is open to receiving service score data every other day, so long as the data is

timely, regular, and sufficient to monitor compliance.

       Ultimately, there is no dispute that USPS has not rescinded the Cintron Guidelines, that

late and extra trips continue to be conducted at a substantially reduced level, and that on-time

service scores remain depressed as compared to before July. And there can be no dispute that the

Court and the plaintiffs in these related cases have a right to enforce the preliminary injunctions.

With now only a week before Election Day, NAACP is entitled to further relief to enforce and

monitor USPS’s compliance.

                                          CONCLUSION

        For the reasons stated herein and in its memorandum in support of its motion, the Court

should grant Plaintiff NAACP’s Emergency Motion to Enforce and Monitor Compliance with

Preliminary Injunction.


2
 Defendants are wrong to contend that weekly data it has produced in Pennsylvania v. Dejoy, 20
Civ 4096 (GAM) (E.D. Pa), provides a sufficient window to monitor service scores. See Defs.
Opp. at 14. As of the time of the opposition brief (3:00 pm, Oct. 23), the latest data released covered
scores for the week of October 3 through October 6. See VoteForward, ECF 37-5 (Pennsylvania,
ECF No. 76-3, at 8). This data was stale by two to three weeks. As of the time of this filing (12:00
pm, Oct. 26), the latest data covers scores for the week of October 10 through October 16. See
VoteForward, ECF 37-1 at 7. According to USPS’s reporting schedule, service scores for this past
weekend would not be shared until November 6, three days after Election Day.

                                                  9
       Case 1:20-cv-02295-EGS Document 37 Filed 10/26/20 Page 10 of 10




Dated: October 26, 2020                  Respectfully submitted,

                                           /s/ Allison M. Zieve
Samuel Spital (D.D.C. Bar No. SS4839)      Allison M. Zieve (DC Bar No. 424786)
Rachel Kleinman (NY Bar No. 4417903)       Matthew A. Seligman (DC Bar No. 1018889)
Monique Lin-Luse (NY Bar No. 5671920)      PUBLIC CITIZEN LITIGATION GROUP
J. Zachery Morris (NY Bar No. 5392196)     1600 20th Street NW
John S. Cusick (NY Bar No. 5585245)        Washington, DC 20009
NAACP LEGAL DEFENSE &                      (202) 588-1000
  EDUCATIONAL FUND, INC.
40 Rector Street, 5th Floor
New York, NY 10006
(212) 965-2200
                                Counsel for Plaintiff NAACP




                                            10
